Motion Granted and Order filed                   June 21, 2012.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00264-CV
                               ____________

 WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD.,
                            Appellants
                               V.
 E. BARGER MILLER, III AND REUNION POSTASH COMPANY, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-29234

                                 _____________

                             NO. 14-12-00318-CV
                               _____________

             REUNION POSTASH COMPANY, Appellant
                              V.
 WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD.,
                           Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-29234


                                  ORDER
      On March 16, 2012, William M. Bishop and Pinnacle Potash International, Ltd.,
filed a notice of appeal from the judgment signed February 15, 2012, and the appeal was
assigned to this court under our appellate number 14-12-00264-CV. On March 30, 2012,
Reunion Postash Company filed a notice of cross-appeal from the same judgment, which
was assigned to this court under our appellate number 14-12-00318-CV. On June 13,
2012, Reunion Potash Company filed an unopposed motion to consolidate the related
appeals. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-12-00264-CV
and 14-12-00318-CV CONSOLIDATED. The existing filing deadlines in case number
14-12-00318-CV will apply to both cases.



                                        PER CURIAM